        Case 1:18-cv-00187-REB Document 262 Filed 07/13/20 Page 1 of 3




Alison C. Hunter (ISB #8997)
HOLLAND & HART LLP
800 W. Main Street, Suite 1750
P.O. Box 2527
Boise, ID 83701-2527
Telephone: 208.342.5000
Facsimile: 208.343.8869
achunter@hollandhart.com

Thomas L. Sansonetti (Pro Hac Vice pending)
Andrew C. Emrich (Pro Hac Vice pending)
HOLLAND & HART LLP
555 17th Street, Suite 3200
Denver, CO 80202
Telephone: (303) 290-1061 (T. Sansonetti)
            (303) 290-1621 (A. Emrich)
Facsimile: (303) 290-1606
tlsansonetti@hollandhart.com
acemrich@hollandhart.com

Counsel for Defendant-Intervenor-Applicants
Rebellion Energy II, LLC and Seven Sisters Oil & Gas, LLC

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT, et               )
 al.,                                         )
                                              )
        Plaintiffs,                           )   Case No. 1:18-cv-00187-REB
                                              )
 vs.                                          )   REBELLION ENERGY II, LLC’S AND
                                              )   SEVEN SISTERS OIL & GAS, LLC’S
 DAVID BERNHARDT, Secretary of the            )   MOTION TO INTERVENE
 Interior, et al.,                            )
                                              )
        Defendants,
                                              )
 STATE OF WYOMING, et al.,                    )
                                              )
        Defendant-Intervenors,                )
                                              )
 and                                          )
                                              )
 REBELLION ENERGY II, LLC AND                 )
 SEVEN SISTERS OIL & GAS, LLC,                )
                                              )
        Defendant-Intervenor-Applicants.      )
         Case 1:18-cv-00187-REB Document 262 Filed 07/13/20 Page 2 of 3




        Pursuant to Federal Rule of Civil Procedure 24, Applicants for Intervention Rebellion

Energy II, LLC (“Rebellion II”) and Seven Sisters Oil & Gas, LLC (“Seven Sisters”) move this

Court for an order granting leave to intervene as defendants in this action. Rebellion II and

Seven Sisters seek intervention under Rule 24(a)(2), or alternatively Rule 24(b)(1). Rebellion II

and Seven Sisters seek to intervene for the purpose of seeking relief pursuant to footnote 6 of this

Court’s May 12, 2020 Order (Dkt. 226) and to participate in Phase II of this litigation.

        This Motion is supported by Rebellion II’s and Seven Sisters’ contemporaneously filed

Memorandum in Support of Motion to Intervene and the declaration of Amanda O’Quinn, and

all other filings and matters of record in this case.

        WHEREFORE, Rebellion II and Seven Sisters ask this Court to grant their Motion to

Intervene as defendants.



        DATED: July 13th, 2020


                                                        HOLLAND & HART LLP

                                                        By:      /s/ Alison C. Hunter
                                                              Alison C. Hunter

                                                        Counsel for Defendant-Intervenor-
                                                        Applicants Rebellion Energy II, LLC and
                                                        Seven Sisters Oil & Gas, LLC




REBELLION ENERGY II, LLC’S AND SEVEN SISTERS OIL & GAS, LLC’S MOTION TO
INTERVENE - 1
        Case 1:18-cv-00187-REB Document 262 Filed 07/13/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 13th day of July, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

        Laurence J. Lucas                           Sarah Stellberg
        Advocates for the West                      Advocates for the West
        llucas@advocateswest.org                    sstellberg@advocateswest.org

        Todd C. Tucci                               John Shaughnessy Most
        Advocates for the West                      U.S. Department of Justice
        ttucci@advocateswest.org                    john.most@usdoj.gov

        Luther L. Hajek                             Christine Gealy England
        U.S. Department of Justice                  U.S. Attorney’s Office
        luke.hajek@usdoj.gov                        christine.england@usdoj.gov

        Elliott John Adler                          James Kaste
        Wyoming Attorney General’s Office           Wyoming Attorney General’s Office
        elliott.adler@wyo.gov                       james.kaste@wyo.gov

        Cherese De’Dominiq McLain                   Brett A. Sumner
        MSBT Law, Chtd.                             Beatty & Wozniak, P.C.
        cdm@msbtlaw.com                             bsumner@bwenergylaw.com

        Malinda Morain                              Andrew C. Lillie
        Beatty & Wozniak, P.C.                      Hogan Lovells US LLP
        mmorain@bwenergylaw.com                     andrew.lillie@hoganlovells.com

        Jessica Black-Livingston                    Mark D. Gibson
        Hogan Lovells US LLP                        Hogan Lovells LLP
        jessica.livingston@hoganlovells.com         mark.gibson@hoganlovells.com

        Lee Radford                                 William E. Sparks
        Parsons Behle & Latimer                     Beatty & Wozniak, P.C.
        lradford@parsonsbehle.com                   wsparks@bwenergylaw.com




                                                   By:      /s/ Alison C. Hunter
                                                         Alison C. Hunter




REBELLION ENERGY II, LLC’S AND SEVEN SISTERS OIL & GAS, LLC’S MOTION TO
INTERVENE - 2
